department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone numbers phone fax uil internal_revenue_service p o box room cincinnati oh release number release date date date legend m foundation n school system x fund z county state dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a program to award scholarships to worthy young men and women to assist them with obtaining a high school college or professional education without limitation regarding the students’ earning capacity during their school career each scholarship awarded will constitute a scholarship or fellowship_grant subject_to the provisions of sec_117 and will be used to pay all or a part of a recipient’s expenses_incurred in attending an educational_institution described in sec_170 x may publicize the availability of the scholarships through direct and indirect contacts with the general_public the scholarships may also be publicized through various charitable and educational organizations that work with and provide services to youth and other worthy individuals in and around z publicized through guidance counselors and other appropriate staff and faculty at high schools located in z and through n x may expand its publicity efforts as appropriate in particular the scholarships may be the approximate number of eligible recipients of all such scholarship each year is initially x anticipates that it will award approximately scholarships each year but in the future that number may increase page the selection of all scholarship recipients will be on an objective and nondiscriminatory basis no disqualified_person with respect to x will be eligible for consideration donors to x will not be allowed to designate scholarship recipients or other educational grantees scholarships will be made on the basis of merit to worthy students from z to enable them to procure a high school college or professional education in the united_states x will accept application_for the scholarships that include some or all of the following a transcript of prior academic achievements a report of performance on tests designed to measure ability and aptitude for academic work a description of financial need an essay written by the applicant describing the applicant’s interest and aspirations a description of past involvement in extracurricular activities a list of academic honors and recognitions written recommendations by individuals not related to the applicant the names of the educational institutions to which the applicant intends to apply when appropriate scholarship applicants will be interviewed by the group making the selection committee in person or by telephone the criteria used in selecting recipients from the group of applicants will be reasonably related to the purposes of the particular scholarship criteria may include but will not be limited to prior academic performance performance on tests designed to measure ability and aptitude for college work recommendations from educators social workers and others not related to the potential recipient financial need and the conclusions that the selection committee might draw from personal interviews as to the applicant’s motivations character ability and potential factors that are not reasonably related to the purposes of the scholarships such as race and gender will not be considered and will have no influence on the selection of recipients the selection committees for the scholarships will consist of the superintendent of n or his her appointees or designees no member of a selection committee will be in a position to derive a private benefit directly or indirectly by the selection of one or more particular scholarship recipients furthermore spouses and dependents of members of a selection committee will be ineligible to receive a scholarship the following terms and conditions will apply to the scholarships awarded pursuant to the procedure described herein i each scholarship will be awarded by the selection committee in an amount determined by it not to exceed the anticipated cost of the recipient’s tuition board room fees books supplies travel costs and incidental_expenses for attendance at the educational_institution by the recipient the institution must be described in code sec_170qi page il iii iv v generally each scholarship will continue for the designated term of the scholarship during the recipient’s course of study at such institution provided the recipient maintains satisfactory progress toward completion of his or her course of study and otherwise conforms to the terms and conditions of this procedure in any event each scholarship will continue only so long as it constitutes a scholarship or fellowship_grant described in code sec_117 the course of study for which scholarships are available will not be limited in a manner that benefits directly any donor employer or x x will make scholarship payments directly to the educational_institution in which instance x will secure the agreement of such institution i to use such payments for the recipient’s expenses and ii to pay the excess if any to the recipient only if the recipient is enrolled at the institution and the recipient’s standing at the institution is consistent with the purposes and conditions of the scholarship in certain other instances x may make payments directly to the recipient subject_to the supervision and investigation requirements set forth herein x will retain written records pertaining to all scholarships awarded under this procedure including the following i ii iii iv all information used to evaluate the qualifications of potential recipients identification of each recipient including any relationship of the recipient to x sufficient to make the recipient a disqualified_person of x within the meaning of code sec_4946 specifications of the amount and purpose of each scholarship the reports and other follow-up information obtained under this procedure x will employ the following procedure to supervise investigate and review the scholarships awarded under these procedures i it with respect to a scholarship paid on behalf of a recipient to an educational_institution in code sec_170 x proposes to supervise investigate and review scholarships by complying with the requirements of sec_53_4945-4 each institution to which such scholarships are paid will be required to agree to use the funds from a scholarship to defray a recipient’s expenses or to pay the funds or a portion of them to a recipient only if the recipient is enrolled at such institution and the recipient’s standing at it is consistent with the purposes and condition of the scholarship with respect to a scholarship paid directly for study at an education institution described in code sec_170 x will obtain reports investigate any suspected diversion of funds form their proper_purpose and recover diverted funds as follows page a b c d x will ensure that it receives at least once each year a report verified by the educational_institution attended by the recipient that sets forth the recipient’s courses taken and grades received in each academic period in the case of a recipient whose study at an educational_institution does not involve the taking of courses but only the preparation of research papers or projects such as the writing of a doctoral dissertation x shall ensure that it receives at least once each year a brief report approved by the faculty_member supervising the recipient or by another appropriate university official regarding the progress of the recipient’s paper or project upon completion of t recipient’s study at the educational_institution x also will obtain a final report describing the recipient’s accomplishments with respect to the scholarship and accounting for the funds received under such scholarship from the recipient when the reports submitted under this paragraph including the failure to submit such reports indicate that all or part of the scholarship is not being used in furtherance of the purposes of the scholarship the selection committee will investigate the matter immediately while conducting an investigation of a recipient x will withhold further payments until any delinquent reports required under this procedure have been submitted if x determines that any part of a scholarship has been used for improper purposes and a recipient previously has not diverted funds x will take all reasonable and appropriate steps either to recover the funds or to ensure the restoration of the diverted funds and the dedication of other scholarship funds held by the recipient to the proper purposes furthermore x will withhold any further payments to the recipient until it has received the recipient’s written assurance that future diversions will not occur and has required the recipient to take extraordinary precautions to prevent future diversions from occurring in cases where a recipient previously has diverted funds received from x and x determines that any part of a scholarship again has been used for improper purposes x will take all reasonable and appropriate steps to recover the funds or to ensure the restoration of the funds and the dedication of other scholarship funds held by the recipient to their proper purposes moreover x will withhold further payments until these conditions are met i such funds are in fact so recovered or restored ii x has received the recipient’s written assurance that future diversions will not occur and iii x requires the recipient to take extraordinary precautions to prevent future diversions from occurring e as used in this paragraph the phrase all reasonable and appropriate steps includes legal action where appropriate but need not include legal action if such action would in all probability not result in the satisfaction of execution on a judgment page sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code page the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosures notice redacted copy of letter
